FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LI ZHU NAN,                                      No. 08-73233

               Petitioner,                       Agency No. A098-889-381

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Li Zhu Nan, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We review de novo claims of due process violations in removal

proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      Li contends he was persecuted on account of his religious beliefs and

persecuted under China’s population-control policies. With regard to his religion

claim, the IJ reasonably concluded Li was not credible based on his weak

testimony about the injuries he sustained during his claimed detention and about

his church attendance in the U.S. See Shrestha, 590 F.3d at 1048 (adverse

credibility finding reasonable under totality of circumstances). In addition,

substantial evidence supports the agency’s adverse credibility finding regarding

Li’s population-control claim because his initial declaration provided no facts

about a forced abortion. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004)

(adverse credibility finding supported where petitioner did not raise claim that his

wife was forcibly sterilized in his asylum applications). Finally, the agency

properly concluded Li failed to provide a reasonable explanation for not amending

his declaration prior to his initial merits hearing because he was represented by


                                          2                                     08-73233
counsel, and the record does not compel acceptance of his explanations. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (petitioner’s explanation for

omitting incidents was plausible, but record did not compel belief “in light of the

importance of the omitted incidents to his asylum claim”). Accordingly, in the

absence of credible testimony, we deny the petition as to Li’s asylum and

withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      The record does not compel reversal of the agency’s denial of CAT

protection because Li’s CAT claim is based on the same statements the agency

found not credible, and he does not point to any other evidence in the record that

would compel a finding it is more likely than not he would be tortured if returned

to China. See id. at 1156-57. Accordingly, Li’s CAT claim fails.

      Further, in light of our conclusions, we reject Li’s due process contentions

regarding the claimed mistranslation in his declaration and speculation by the IJ.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

substantial prejudice to prevail on a due process challenge to immigration

proceedings). We also reject his contention that the IJ’s conduct denied him a

meaningful opportunity to establish his claim. See Rivera v. Mukasey, 508 F.3d

1271, 1276 (9th Cir. 2007).


                                          3                                    08-73233
      Finally, we deny both Li’s request for oral argument and his request for

attorney’s fees under the Equal Access to Justice Act.

      PETITION FOR REVIEW DENIED.




                                         4                                   08-73233